Case 19-34054-sgj11 Doc 1032 Filed 09/09/20                 Entered 09/09/20 14:26:25           Page 1 of 8




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                             )
In re:                                                       )   Chapter 11
                                                             )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                             )
                                 Debtor.                     )
                                                             )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
           HEARING ON SEPTEMBER 10, 2020 AT 2:30 P.M. (CENTRAL TIME)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20            Entered 09/09/20 14:26:25        Page 2 of 8




This hearing will be held as a Webex meeting.

Meeting number (access code): 172 304 3005
Meeting password: bankruptcy

Join by phone
Tap to call in from a mobile device (attendees only)
+1-650-479-3207,,1723043005## Call-in toll number (US/Canada)
Global call-in numbers

Join from a video system or application
Dial 1723043005@us-courts.webex.com
You can also dial 173.243.2.68 and enter your meeting number.

Join using Microsoft Lync or Microsoft Skype for Business
Dial 1723043005.us-courts@lync.webex.com

Need help? Go to http://help.webex.com

REMINDERS FROM THE COURT
1.      Attendees should join the Webex hearing via cell phone, tablet, laptop, desktop, or
        landline telephone at least 10 minutes prior to the hearing time.
2.      Attorneys who anticipate giving extensive legal argument and examining witnesses are
        strongly encouraged to use the video function (with actual witnesses required).
3.      Caller participants who wish to speak during the hearing should key in the Attendee ID
        or Identity Code when prompted to do so. (The Attendee ID is available on the screen
        after the caller joins the web portion of the meeting.) Alternatively, the caller can key
        his/her phone number in to the screen to receive a call back from the Webex server.
        This will allow the Court to see the names of caller participants and this will greatly
        speed up the appearance phase at the beginning of the hearing because the Judge can
        just quickly call roll at the start of the hearing instead of having lawyers possibly talk
        over each other in trying to appear.
4.      PLEASE USE THE MUTE FUNCTION WHEN YOU ARE NOT SPEAKING.
5.      Remember to state your name for the record each time before speaking.
6.      Use headphones whenever possible, especially if using a desktop PC with external
        speakers.
7.      During examination, attorneys and witnesses should use a separate camera and
        microphone.
8.      Attendees may use the “share” button to easily share their screen or document with the
        group.




                                                 2
DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20          Entered 09/09/20 14:26:25      Page 3 of 8




UNCONTESTED MATTERS

1.      Second Interim Fee Application of Sidley Austin – Second Interim Fee Application of
        Sidley Austin LLP, Attorneys for the Official Committee of Unsecured Creditors, for
        Compensation and Reimbursement of Expenses for the Period from March 1, 2020
        Through and Including May 31, 2020 [Filed: 7/14/20] (Docket No. 831).

        Response Deadline:     August 4, 2020 at 5:00 p.m. Central Time.

        Responses Received: None.

        Related Documents:

        a)       Certificate of No Objection Regarding the First Interim Application of Sidley
                 Austin LLP for Allowance of Compensation and Reimbursement of Expenses for
                 the Period from March 1, 2020 To and Including May 31, 2020 [Filed: 8/5/20]
                 (Docket No. 918).

        b)       Amended Certificate of No Objection Regarding the Second Interim Application
                 of Sidley Austin LLP for Allowance of Compensation and Reimbursement of
                 Expenses for the Period from March 1, 2020 To and Including May 31, 2020
                 [Filed: 8/5/20] (Docket No. 920).

        c)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).

        Status: This matter will go forward.

2.      Second Interim Fee Application of FTI – Second Interim Fee Application of FTI
        Consulting, Inc. as Financial Advisor for the Official Committee of Unsecured Creditors,
        for Compensation and Reimbursement of Expenses for the Period from March 1, 2020
        Through and Including May 31, 2020 [Filed: 7/21/20] (Docket No. 883).

        Response Deadline:     August 11, 2020 at 5:00 p.m. Central Time.

        Responses Received: None.

        Related Documents:

        a)       Certificate of No Objection Regarding the Second Interim Application of FTI
                 Consulting, Inc. for Allowance of Compensation and Reimbursement of Expenses
                 for the Period from March 1, 2020 To and Including May 31, 2020 [Filed:
                 8/14/20] (Docket No. 960).




                                                3
DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20           Entered 09/09/20 14:26:25    Page 4 of 8




        b)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).

        Status: This matter will go forward.

3.      [REDACTED] Second Interim Fee Application of H&A – Hayward & Associates
        PLLC’s Second Interim Application for Compensation and Reimbursement of Expenses
        for the Period from April 1, 2020 Through June 30, 2020 [Filed: 8/18/20] (Docket No.
        964).

        Response Deadline:     September 8, 2020 at 5:00 p.m. Central Time.

        Responses Received: This matter will go forward. The informal comments of the United
        States Trustee have been resolved. Based upon the informal comments of the United
        States Trustee, Hayward & Associates PLLC has agreed to reduce its requested fees by
        $360.00.

        Related Documents:

        a)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).

        Status: This matter will go forward.

4.      Second Interim Fee Application of Foley – Second Interim Application for
        Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special
        Texas Counsel to the Debtor for the Period from April 1, 2020 through July 31, 2020
        [Filed: 8/6/20] (Docket No. 924) (partially redacted invoices).

        Response Deadline:     August 27, 2020 at 5:00 p.m. Central Time.

        Responses Received:

        a)       Acis Capital Management, L.P. and Acis Capital Management GP, LLC’s
                 Comment and Reservation of Rights to the Application for Compensation and
                 Reimbursement of Expense of Foley & Lardner LLP as Special Texas Counsel
                 [Filed: 8/27/20] (Docket No. 1002).

        b)       Informal comments from the Office of the United States Trustee

        Related Documents:

        a)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).



                                                4
DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20          Entered 09/09/20 14:26:25      Page 5 of 8




        b)       Supplement to the Second Interim Application for Compensation and
                 Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to
                 the Debtor for the Period from April 1, 2020 through July 31, 2020 [Filed:
                 8/24/20] (Docket No. 988).

        Status: This matter will go forward on an uncontested basis in accordance with the terms
        of the Supplement and a form of Agreed Order that has been approved by the Office of
        the United States Trustee and Acis, which provides for an interim reduction in fees of
        $9,000, pending the final fee application, and payment of 80% of the remaining fees and
        100% of expenses. An Agreed Order has been uploaded.

5.      Second Interim Fee Application of PSZ&J – Second Interim Application for
        Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP,
        as Counsel for the Debtor and Debtor in Possession, for the Period from April 1, 2020
        through July 31, 2020 [Filed: 8/19/20] (Docket No. 971).

        Response Deadline:     September 9, 2020 at 4:00 p.m. Eastern Time.

        Responses Received:

        a) Informal comments from the Office of the United States Trustee.

        Related Documents:

        a)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).

        Status: This matter will go forward. The informal comments of the United States
        Trustee have been resolved. An agreed upon order will be submitted.

6.      Second Interim Fee Application of Mercer – Second Interim Application for
        Compensation and Reimbursement of Expenses of Mercer (US) Inc., as Compensation
        Consultant to the Debtor for the Period from March 1, 2020 through May 31, 2020
        [Filed: 8/19/20] (Docket No. 972).

        Response Deadline:     September 9, 2020 at 5:00 p.m. Central Time.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).

        Status: This matter will go forward.



                                                5
DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20           Entered 09/09/20 14:26:25        Page 6 of 8




7.      1st Interim Fee Application Wilmer Hale – Consolidated Monthly and First Interim
        Application of Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of
        Compensation for Service Rendered and Reimbursement of Expenses as Regulatory and
        Compliance Counsel for the Period November 19, 2019 through June 30, 2020 [Filed:
        8/19/20] (Docket No. 975).

        Response Deadline:     September 9, 2020 at 5:00 p.m. Central Time.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       Omnibus Notice of Hearing on Second Interim Applications for Compensation
                 and Reimbursement of Expenses of Estate Professionals [Filed: 8/19/20] (Docket
                 No. 976).

        Status: This matter will go forward.

CONTESTED MATTERS

8.      First Omnibus Claims Objection – Debtor’s First Omnibus Objection to Certain (A)
        Duplicate Claims; (B) Overstated Claims; (C) Late-Filed Claims; (D) Satisfied Claims;
        (E) No Liability Claims; and (F) Insufficient-Documentation Claims [Filed: 7/30/20]
        (Docket No. 906).

        Response Deadline: September 1, 2020 at 5:00 p.m. Central Time. Extended to
        September 8, 2020 for HarbourVest entities. Extended to October 1, 2020 for Related
        Party Claims.

        Responses Received:

        a)       Informal Response of Internal Revenue Service – This matter has been resolved.
                 An agreed order has been uploaded to the Court.

        b)       Informal Response of Moody’s, Inc. – This matter has been resolved.

        c)       Informal Response of Andrew Parmentier – This matter has been resolved by
                 agreement.

        d)       Informal Response of Related Party Claims – This matter will be continued to a
                 date to be determined.

        e)       Response of Paul N. Adkins [Filed: 8/26/20] (Docket No. 994) – This matter will
                 be continued to a date to be determined.

        f)       Amended Response of Paul N. Adkins [Filed: 8/31/20] (Docket No. 1006) – This
                 matter will be continued to a date to be determined.



                                                6
DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20           Entered 09/09/20 14:26:25         Page 7 of 8




        g)       Collin County Tax Assessor/Collector’s Response to Debtor’s First Omnibus
                 Objection to Certain (A) Duplicate Claims; (B) Overstated Claims; (C) Late-Filed
                 Claims; (D) Satisfied Claims; (E) No-Liability Claims; and (F) Insufficient-
                 Documentation Claims [Filed: 9/1/20] (Docket No. 1019) – This matter has been
                 resolved. An agreed order will be uploaded to the Court.

        h)       Informal Response from Harbourvest parties. – This matter will be continued to a
                 date to be determined.

        Related Documents:

        a)       Notice of Hearing on Debtor’s First Omnibus Objection to Certain (A) Duplicate
                 Claims; (B) Overstated Claims; (C) Late-Filed Claims; (D) Satisfied Claims; (E)
                 No Liability Claims; and (F) Insufficient-Documentation Claims [Filed: 7/30/20]
                 (Docket No. 907).

        b)       Debtor’s Witness and Exhibit List for September 10, 2020 Hearing [Filed: 9/5/20]
                 (Docket No. 1028).

        Status: This matter will go forward on an uncontested basis with respect to claimants
        who did not respond or who agreed to allow an order to be entered on the First Omnibus
        Claims Objection.

9.      Fourth Exclusivity Extension Motion – Debtor’s Fourth Motion for Entry of an Order
        Pursuant to 11 U.S.C. § 1121(d) and Local Rule 3016-1 Further Extending the
        Exclusivity Periods for the Filing and Solicitation of Acceptances of a Chapter 11 Plan
        [Filed: 8/13/20] (Docket No. 949).

        Response Deadline:     September 4, 2020 at 5:00 p.m. Central Time.

        Responses Received:

        a)       Objection of the Official Committee of Unsecured Creditors to the Debtor’s
                 Motion to Extend Exclusivity Periods [Filed: 9/4/20] (Docket No. 1026).

        Related Documents:

        a)       Notice of Hearing [Filed: 8/13/20] (Docket No. 952).

        b)       Debtor’s Witness and Exhibit List for September 10, 2020 Hearing [Filed: 9/5/20]
                 (Docket No. 1028).

        Status: The Motion will go forward with respect to the Debtor’s request for an extension
        of the Debtor’s exclusive right to solicit acceptances and rejections in connection with its
        plan filed on August 12, 2020 (within the Debtor’s plan filing exclusivity period) and
        with respect to scheduling matters concerning the plan process in light of the status of the
        mediation process.



                                                 7
DOCS_DE:230458.1 36027/002
Case 19-34054-sgj11 Doc 1032 Filed 09/09/20    Entered 09/09/20 14:26:25   Page 8 of 8




Dated: September 9, 2020.              PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Maxim B. Litvak (TX Bar No. 24002482)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email:      jpomerantz@pszjlaw.com
                                                   ikharasch@pcszjlaw.com
                                                   mlitvak@pszjlaw.com
                                                   gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       MHayward@HaywardFirm.com
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




                                        8
DOCS_DE:230458.1 36027/002
